DETAILED ACTION
RE: Fiedler et al.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's reply filed on 3/22/2021 is acknowledged. Claims 1-4, 11, 15-17 and 21-22 are pending. Claims 5-10, 12-14, 18-20 and 23-33 are canceled. Claims 3, 4, 11, 15-17 and 21-22 are withdrawn. Claims 1-4 and 15-17 have been amended.
3.	Claims 1 and 2 are under examination.

Objections Withdrawn
4.	The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code is withdrawn in view of applicant’s amendment to the specification.

Rejections Withdrawn
5.	The rejection of claims 10 and 12-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (new matter rejection) is withdrawn in view of applicant’s amendment to the claims.
6.	The rejection of claims 1, 2 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US 2009/0142346A1, pub. date: 6/4/2009) is withdrawn in view of applicant’s amendment to the claims.

8.	The rejection of claims 1, 2, 8-9 and 32 under 35 U.S.C. 103 as being unpatentable over Kuchroo et al. (US2017/0107300A1, pub. date: 4/20/2017, effectively filed date: 4/17/2014), in view of Maurer et al. (US 2016/0176963A1, pub. date: 6/23/2016, effectively filed date 12/23/2014) is withdrawn in view of applicant’s amendment to the claims.

Rejections Maintained
Improper Markush Grouping Rejection
9.	Claim 1 remain rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).
The response states that CD112 (Nectin-2, PVRL2), CD155 (PVR), and TIGIT form a distinct signaling axis. Poliovirus receptor (PVR) and Nectin-2 are expressed on antigen-presenting cells (APCs) or tumor cells (see Gorvel et al., attached as Exhibit A). TIGIT, CD96, and DNAM-1 are expressed on cytotoxic effector cells (CD8 + T cells and natural killer (NK) cells). PVR affinity for TIGIT is higher than its affinity for CD96 or DNAM-1. Thus, the signaling of the PVR-TIGIT synapse induces immunosuppression rather than effector cell activation and/or cytotoxicity. Signaling through PVR induces anti-inflammatory profiles in dendritic cells and macrophages. CD96 signaling induces immunosuppression in murine models, which was not demonstrated in human models. 
signaling axis which means that inhibitors which inhibit CD112, CD155 and/or TIGIT are functionally equivalent and have a common use. Additionally, a person of ordinary skill in the art is aware that CD33, CD19, and FIt3 are all targets which are associated with acute myeloid leukemia (AML) and, thus, are functionally equivalent and have a common use in the context of the present invention. 
	Applicant’s arguments and Exhibit A have been carefully considered but are not persuasive. As indicated in the previous office action, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Although CD112, CD155 and TIGIT interact with each other, they are not functional equivalent as evidence by applicant’s statement that CD112 (Nectin-2) is expressed on antigen-presenting cells (APCs) or tumor cells, whereas TIGIT is expressed on cytotoxic effector cells (CD8 + T cells and natural killer (NK) cells). Furthermore, CD112, CD155 and TIGIT do not share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claim 2 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
	The response states that the claims have been amended to overcome the rejection.
The rejection of claim 1 is overcome in view of applicant amendment. However, the rejection of claim 2 is maintained. As indicated in the previous office action, claim 2 recites a function of “inhibits interaction between CD112 and TIGIT”. Although antibodies that bind to CD112 were known in the art, without further testing, one of ordinary skill in the art would not be able to identify which art-known anti-CD112 antibodies in fact have the claimed function (inhibits interaction between CD112 and TIGIT). The specification appears to disclose one anti-CD112 antibody having the claimed function, i.e. clone L14 (a blocking antibody, see paragraphs [134] and [136]). The described single antibody (clone L14) is not representative number of species for the genus of antibodies having the function of inhibiting interaction between CD112 and 
	
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1 and 2 remain rejected under 35 U.S.C. 103 as being unpatentable over Kuchroo et al. (US2017/0107300A1, pub. date: 4/20/2017, effectively filed date: 4/17/2014), in view of Maurer et al. (US 2016/0176963A1, pub. date: 6/23/2016, effectively filed date 12/23/2014), further in view of Friedrich et al. (Mol. Cancer Ther., 2014, June, 13(6):1549-57, IDS filed on 1/3/2019).
Argument I: no motivation to combine Maurer and Kuchroo (pages 12-13 and 15 of applicant’s remarks)
The response states Kuchroo apparently discloses "[...] a method for treating a patient diagnosed with cancer and/or infection, wherein the method comprises (a) measuring the level of IL-33 activity or expression in a sample from a patient diagnosed 
(i) administering to the patient a composition comprising a TIGIT inhibitor and/or an Fgl2 inhibitor, when the level of IL-33 activity or expression is greater than the IL-33 reference; 
(ii) administering an alternative, proinflammatory immunotherapy treatment without the TIGIT inhibitor or Fgl2 inhibitor, when the level of IL-33 activity or expression is the same as or less than the IL-33 reference [...]" (see Kuchroo, at paragraph [0017], i.e., one of the paragraphs in Kuchroo cited by the Office). 
In view of the above, the skilled person understands that a TIGIT (and/or a Fgl2) inhibitor should be administered to a patient only if the patient has a condition associated with increased level of IL-33 activity, which interleukin is associated with inflammation after cell damage or death (see abstract of Allegra et al; Int. J. Mol. Sci. 2019, 20, 5226; hereinafter "Allegra"; attached as Exhibit B). Further, the skilled person also is aware that different types of disease, and even more different types of leukemia, are associated with different impacts or effects from IL-33. For example, IL-33 plays a negative role in chronic myelogenous leukemia (CML) and in lymphoproliferative diseases and, in contrast, a positive role in pathologies, such as AML. Thus, IL-33 serves as a marker for required therapy by, e.g., a TIGIT and/or Fgl2 inhibitor, whereas IL-33 is an indicator of a negative role in pathology where it then also has an increased level of activity. CML is explicitly mentioned by Kuchroo at paragraph [166], while AML is not. Consequently, the skilled person would not have considered Kuchroo in the 
Furthermore, Maurer discloses AML only within a list of hundreds of examples of cancer which are not related to each other at paragraph [0290]. Second, Maurer lists also hundreds of possible combination therapies, combining the disclosed anti-TIGIT antibodies with other agents, e.g., at paragraphs [0314] to [0324]. This extensive list does not comprise nor even hints to a bispecific single chain Fv (scFv) antibody construct comprising a CD3epsilon binding domain and a binding domain targeting CD33, CD19 or FIt3 to be combined with an anti-TIGIT antibody. Accordingly, Maurer does not provide any pointer as to why an anti-TIGIT antibody should be employed against AML and even less, that this anti-TIGIT antibody should be combined with a bispecific antibody single chain Fv (scFv) antibody construct comprising a T-cell addressing CD3epsilon binding domain and a binding domain targeting CD33, CD19 or FIt3, which are AML specific targets and which Maurer is entirely silent about. However, Friedrich is only referring to a CD3/CD33 bispecific T-cell engaging antibody. Hence, the person of ordinary skill would also not have combined the teaching of Friedrich with Maurer.

Response to argument I:
	Applicant’s arguments and Exhibit B (Allegra et al.) have been carefully considered but are not persuasive. Kuchroo et al. teaches a method of treating cancer in a subject, comprising administering to the subject a therapeutically effective amount of a TIGIT inhibitor, wherein the cancer is chronic myeloblastic leukemia (CML) or acute 
	Although Kuchroo et al. teaches treating chronic myeloblastic leukemia (CML), Kuchroo et al. does not teach treating acute myeloid leukemia (also known as acute myeloblastic leukemia, AML). 
Maurer et al. teaches a method of treating cancer in a subject comprising administering to the subject a therapeutically effective amount of the antibody that binds to human TIGIT and blocks binding of TIGIT to Nectin-2 (CD112) and PVR (CD155), wherein the antibody treats cancer by enhancing the immune response to cancerous cell ([0008] and [0288]), wherein the cancer is acute myelogenous leukemia (AML) (claims and [0120], [0290]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of Kuchroo et al. to treat AML in view of Kuchroo and Maurer. One of ordinary skill in the art would have been motivated to do so because Kuchroo et al. teaches treating chronic myeloblastic leukemia and Maurer et al. teaches that anti-TIGIT antibody can treat AML. One of ordinary skill in the art would have had a reasonable expectation of success because Kuchroo et al. teaches treating cancer including chronic myeloblastic leukemia using a TIGIT inhibitor such as an anti-CD112 antibody and Maurer et al. teaches treating AML using an anti-TIGIT antibody. 
While Maurer teaches treating many cancers including AML, Kuchroo teaches treating chronic myeloid leukemia using an anti-CD112 antibody. Kuchroo further +Tregs infiltrate the tumors and induce suppression of Th1 and/or Th17 responses ([0007]). One of ordinary skill in the art would have been motivated to treat any cancer which expresses CD112 and/or CD155 including AML with a reasonable expectation of success by inhibiting immunosuppressive role of TIGIT+Tregs.
Exhibit B (Allegra et al.) has been carefully considered but is insufficient to overcome the rejection. Kuchroo et al. does not teach that the cancer to be treated with a TIGIT inhibitor must have increased level/activity of IL-33. Kuchroo et al. teaches “Patients whose tumors and/or cells (including e.g. normal cells and/or diseased cells such as infected cells) express TIGIT ligands (CD112 and/or CD155), Fgl2 and/or IL-33 would likely have a greater population of TIGIT+,FgI2+ and FgI2 receptor+ and/or IL-33 receptor+ T cells infiltrated therein and thus suppress activity or activation of Th1 and/or TH12 cells ([0010] and [0029]) (note the use of the term “or). Thus, Kuchroo suggests to treat cancer which expresses TIGIT ligands (CD112 and/or CD155), or having a greater population of TIGIT+ Treg cells.

Argument II: unexpected results (pages 13-14 of applicant’s remarks)
The response states that the method of amended claim 1, limited in part to the use of anti-CD112, anti-CD155 and/or anti-TIGIT antibodies, is based on the evidenced in vitro data in paragraphs [29]-[36], and [135] of the application-as-filed, and in the 

Response to argument II:
Applicant’s arguments have been carefully considered but are not persuasive. It is known in the art that combination therapy using agents with different mechanisms of action may result in additive or synergetic effects. Friedrich et al. teaches a method of treating AML using AMG330, a CD3/CD33-bispecific T-cell engaging antibody, wherein the antibody binds to CD3episilon, shows dose-dependent activation of T cells, and outstanding in vivo potency (abstract, page 1551, column 2, paragraph 3,  page 1554, column 1, last paragraph and page 1555, column 2, paragraph 5). Kuchroo teaches that TIGIT axis suppresses proinflammatory responses, e.g., via suppression of Th1 and/or Th17 mediated responses and plays an immunosuppressive role ([0009]). One of 
Exhibit C (Stamm et al.) has been carefully considered but is insufficient to overcome the rejection as the showing of unexpected results is not commensurate in scope with claimed invention. MPEP 716.02(d) states “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." Stamm et al. has shown that blockade of the TIGIT-PVR/PVRL2 axis by blocking antibodies clones D171 (anti-PVR), L14 (anti-PVRL12) and A15153G (anti-TIGIT) significantly augments T-cell mediated lysis of AML cells alone or in combination with the BiTE antibody construct AMG-330 (page 5272, 
For the foregoing reasons, the rejection is deemed proper and therefore maintained. 	

New Grounds of Objection
Claim Objections
14.	Claim 1 is objected to for a typographical error. The correct spelling for “myeoloid” in line 2 is “myeloid”. 

Conclusion
15.	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

16. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SANG/Primary Examiner, Art Unit 1643